Citation Nr: 9909296	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  96-37 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied, in part, service 
connection for a cardiovascular disability, a compensable 
evaluation for a nervous condition, and an evaluation in 
excess of 10 percent for bilateral frozen feet.  The veteran 
perfected an appeal of the RO's denial of these issues.  
However, in a statement received in September 1998, he 
indicated that he wished to withdraw his appeal of the 
increased rating denials.  Therefore, the issues of 
entitlement to increased evaluations for a nervous condition 
and bilateral flat feet are not now before the Board for 
appellate review.

The Board notes that, in a VA Form 21-4138 (Statement in 
Support of Claim) received in March 1997, and in subsequent 
statements, the veteran raised the issue of entitlement to 
service connection for post-traumatic stress disorder.  This 
matter is referred to the RO for appropriate action.


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
cardiovascular disorder and his period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
cardiovascular disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a heart disorder because it developed as a 
result of high blood pressure and a heart attack suffered 
during active service.  The preliminary question before the 
Board is whether the veteran has presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the veteran in 
developing the facts pertinent to his claim, and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. 
Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1998), which is applicable where 
evidence, regardless of its date, shows that an appellant had 
a chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran served on active duty from March 1944 to June 
1946.  Service medical records disclose no treatment for, or 
a diagnosis of, high blood pressure or any other heart 
problem during this time period.  On separation examination 
in May 1946, the veteran's cardiovascular system was noted to 
be normal.

Post-service medical records, including VA hospital reports 
dated in November and December 1984, VA and private 
outpatient treatment records dated from 1985, and an April 
1996 report of VA examination, establish that the veteran 
currently has heart disease, which has been variously 
characterized, and hypertension.   However, they do not 
establish the necessary link between the veteran's heart 
disease or hypertension and his period of active service.  

In October 1996, the veteran testified at a hearing that 
after he underwent a coronary artery bypass in November 1984, 
a physician told him that his closed up veins suggested that 
he had had a heart attack 40 years earlier.  The record does 
not include a statement from this physician confirming an 
etiological link to the veteran's period of active service.  
The veteran's statements providing such a link, alone, do not 
constitute competent medical evidence of a nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Inasmuch as the record lacks competent medical 
evidence of a nexus between the veteran's current heart 
disorder and his period of active service, the veteran's 
claim for service connection for a heart disorder must be 
denied as not well grounded.

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim; therefore, the 
VA is under no duty to assist him in developing the facts 
pertinent to his claim.  See Epps, 126 F.3d at 1468.  As the 
Board is not aware of the existence of additional evidence 
that might well ground the veteran's claim, a duty to notify 
does not arise pursuant to 38 U.S.C.A. § 5103(a).  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  
That notwithstanding, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim, and as an explanation as to why his 
current attempt fails.



ORDER

Service connection for a cardiovascular disorder is denied.



		
	WARREN W. RICE
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


